Citation Nr: 0844215	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for low back strain.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claims.

The Board again notes that a statement was received from the 
veteran's representative in April 2006, which indicated 
disagreement with the veteran's prior denial of entitlement 
to service connection for depression.  Though the veteran's 
representative incorrectly categorized this statement as a 
notice of disagreement, the Board shall infer this statement 
to be a petition to reopen the veteran's previously denied 
claim for depression.  This issue is REFERRED back to the RO 
for appropriate action.

The veteran was scheduled for hearings before the Board, in 
May 2007, which was postponed at his request, and in October 
2008, to which he failed to report.  Accordingly, the 
veteran's hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

The United States Court of Appeals for Veterans Claims held 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen his claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The veteran has not been 
provided notice as to the evidentiary requirements necessary 
to reopen the previously-denied claims, let alone the bases 
for the previous denials to determine what evidence would be 
new and material to reopen the claim.  See Kent, supra.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements as to new and material 
evidence.  Additionally, the veteran 
should be notified of the bases for the 
previous denials of his claims for 
entitlement to service connection for 
low back strain and hiatal hernia in 
November 1998, so that he may be aware 
of what evidence would be new and 
material to reopen the claims.  See 
Kent, supra.


2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims.  If any such 
action does not resolve the claims to 
the veteran's satisfaction, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

